Citation Nr: 1547303	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-41 779	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for bilateral ankle disability, to include as due to ionizing radiation.

4.  Entitlement to service connection for disability manifested by neck pain, to include as due to ionizing radiation.

5.  Entitlement to service connection for skin cancer, to include as due to ionizing radiation.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2013 rating decision of the VA Regional Office (RO) in Oakland, California that denied entitlement to service connection for bilateral hearing loss, tinnitus, skin cancer, a neck disorder and bilateral ankle disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was stationed at Eniwetok Atoll in 1951; exposure to ionizing radiation is presumed.

2.  Noise exposure is consistent with the Veteran's service.

3.  Tinnitus is reasonably related to noise exposure consistent with the circumstances of service.

4.  The preponderance of the most probative evidence shows that the Veteran's hearing loss disability was not attributable to in-service noise exposure.

5.  Bilateral ankle disability was first clinically demonstrated many years after discharge from service.

6.  Bilateral ankle disability is not recognized by the VA as having a positive association with radiation exposure or as a radiogenic disease; there is no competent evidence of record linking ankle disability to radiation exposure.

7.  A disability manifested by neck pain was not shown in service nor does the record contain any evidence of a neck disorder to date.

8.  Skin cancer was not shown in service nor does the record contain any evidence of skin cancer to date.


CONCLUSIONS OF LAW

1  Resolving the benefit of the doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Bilateral hearing loss was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

3.  Bilateral ankle disability, to include as due to ionizing radiation exposure, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2015).

4.  A disability manifested by neck pain was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

5.  Skin cancer was not incurred in or aggravated by service nor may a malignancy be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he served in the Navy as an apprentice seaman or "deck ape" and was also a gunner's mate striker who fired a twin "40mm pom pom" gun on a battle station in Korean waters without the benefit of hearing protection.  He stated that he volunteered for duty on Eniwetok Atoll where there was nuclear testing and transported army personnel and equipment on security missions to other islands.  The appellant maintains that he carried personnel to other islands where previous nuclear tests had been performed.  He said that during that time he was issued a badge to indicate the amount of radiation received.  The Veteran contends that this was first time he noticed ankle pain and his feet turning outward.  He avers that he sustained acoustic trauma in service for which service connection for hearing loss and tinnitus is warranted.  He also maintains that he developed skin cancer and disabilities of the ankles and neck as the result of exposure to ionizing radiation in service.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2012, VA provided notice addressing the information and evidence needed to substantiate the claims, to include notice of what part of the evidence was to be provided by the claimant, and notice of what part VA would attempt to obtain.  The Veteran was provided notice of how disability ratings and effective dates are assigned.  VA fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim, and was provided a VA examination for bilateral hearing loss and tinnitus.  There is no evidence that additional records have yet to be requested.

In view of the Board's favorable decision to grant service connection for tinnitus, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103(a)(2).

The Veteran was not provided VA examinations for his claims of entitlement to service connection for bilateral ankle disability, neck pain and skin cancer.  As to these matters, the Board observes that the requirements for an examination are not met because active service clinical records do not refer to any complaints, findings or diagnoses referable to these claimed disorders.  The Board therefore finds that the evidence on file is adequate to render a decision on these matters, and that a VA examination is not required. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. §3.303.

Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss and cancer, if manifested to a compensable degree within one year following discharge from active duty.38 C.F.R. §§ 3.307, 3.309.

Certain specified disabilities that become manifest in a "radiation-exposed veteran" shall be service connected. See 38 U.S.C.A. § 1112(c)(1)(2); 38 C.F.R. § 3.309(d)(1)(2).  The term "radiation-risk activity" means on-site participation in a test involving the atmospheric detonation of a nuclear device and includes service as a member of the garrison or maintenance forces on Eniwetok during the period June 21, 1951 through July 1, 1952. 38 C.F.R. Id.

Under 38 C.F.R. § 3.311, the term 'radiogenic disease' means a disease that may be induced by ionizing radiation and shall include the following: all forms of leukemia except chronic lymphatic (lymphocytic leukemia), thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, stomach cancer, esophageal cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, rectal cancer, lymphomas other than Hodgkin's disease, prostate cancer and any other cancer. Id.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 U.S.C.A. § 3.102.

1.  Entitlement to service connection for hearing loss and tinnitus.

Factual Background and Legal Analysis

Service personnel records reflect that the Veteran served in the Navy with a military occupational specialty of ordinary seaman in the Pacific Reserve Fleet.  Personnel records reflect that he was a member of a garrison force transferred to Eniwetok Atoll in October 1951.

A claim for all of the disabilities sought on appeal was received in May 2011.

The Veteran's service treatment records reflect that hearing in the right and left ears was assessed as 15/15 on service entrance examination in 1951 and on separation examination in December 1954.  No complaints were recorded during the interim.  

Post service, private clinical records dated in December 2003 show that the appellant visited an audiologist for reported onset of sudden loss of hearing in the right ear "some time before."  The diagnosis was sensorineural hearing loss.  In May 2011, the Veteran was treated by Dr. J. Walters for hearing loss in both ears after getting out of the shower.  Bilateral impacted cerumen was diagnosed and removed.  

The Veteran was afforded a VA audiology examination in April 2013.  It was recorded that he reported progressive hearing loss of unknown onset.  Sensorineural hearing loss was diagnosed.  Following evaluation, the examiner stated that the claims file showed a normal whisper test on enlistment in 1951 and on discharge physical in December 1954 and that there was no report of hearing loss in the claims folder during or shortly after leaving active duty.  The examiner related that the Veteran reported a lengthy history of occupational noise exposure from heavy construction equipment after service, to include working in steel mills.  He endorsed recreational noise exposure from hunting and lawn care equipment, and admitted that the change in his hearing had occurred after leaving military service.  The examiner referenced clinical authority from the Institute of Medicine (2006) and found that based on the current understanding of auditory physiology, hearing loss from noise injuries occurred immediately following exposure, and that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after such exposure.  It was therefore determined that there was no scientific basis to conclude that the Veteran's current hearing loss was caused by or the result of military service, to include military noise exposure.  The examiner concluded that current hearing loss was more likely than not caused by a combination of occupational, recreational and presbycusis long after military service.  

As to tinnitus, it was noted that the appellant reported unknown onset of current tinnitus.  The examiner stated that there was no evidence in the claims file that the claimed tinnitus was causally related to noise injury because there was no evidence that the appellant had hearing loss or significant threshold changes during military service.  As such, the examiner determined that there was no basis to conclude that the current tinnitus was caused by noise exposure in the military.  Tinnitus was determined to more likely be the result of current bilateral hearing loss most likely related to occupational and recreational noise exposure and presbycusis after leaving military service.

A clinical report dated in November 2014 was received in support of the claim from an audiologist at Paradise Hearing, Inc.  It was reported that the appellant served as a seaman in the Navy from 1951 through 1954 where he regularly performed deck maintenance and was exposed to the noise of antiaircraft guns.  It was also noted that he served on the pistol team and frequently shot 150-200 rounds a week without the benefit of ear protection.  The examiner related that the Veteran worked in aircraft and at a steel forging plant with ear protection after service.  It was reported that he retired from Caltrans after working in construction and engineering.  The examiner stated that no recreational noise was reported.  It was found that there was a high probability of noise exposure from service in the Navy and a significant history of non-military work-related noise exposure but that a nexus between current hearing loss and service could not be established at that time.

Legal Analysis

At the outset, the Board finds that the Veteran's statements concerning in-service noise exposure are credible and consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  After reviewing the evidence in its entirety, the Board concludes that a basis for service connection of tinnitus is reasonably warranted.

In this case, the evidence shows a current diagnosis of tinnitus.  The Veteran is competent to assert the occurrence of in-service symptoms. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Although there is no objective evidence to support a specific incident of acoustic trauma in service resulting in ringing of the ears, as noted previously, noise exposure is consistent with the circumstances of his service.  The Board accepts the Veteran's statements as competent and credible as to his having been exposed to excessive noise in the military with resulting ringing in the ears.  The Board has considered the negative opinion provided on VA audiology evaluation in April 2013 and point out that the examiner solely based his opinion as to whether the Veteran developed tinnitus in service on evidence of hearing impairment in service and thereafter.  This opinion is lacking because it does not address whether tinnitus might also be directly related to noise exposure in the military.  In this instance, there is both evidence for and against the claim.  However, after review of the record, the Board finds that evidence is in relative equipoise such that a finding of tinnitus related to service may be conceded.  The benefit of the doubt is resolved in favor of the Veteran in granting service connection for tinnitus. 38 U.S.C.A. § 5107.

As to the claim of entitlement to service connection for bilateral hearing loss disability, the evidence is clearer.  The Board observes that despite serving in a military occupational specialty where the Veteran was exposed to noise, his service treatment records are not indicative of any complaint or reference to hearing impairment.  Although hearing acuity was assessed by whispered voice as 15/15 on separation examination, which was an inexact standard, post service documentation of hearing impairment is not clinically indicated until 2003, almost 50 years after discharge from active duty.  The Veteran did not file a claim for such until 2011.  When examined for compensation and pension purposes in 2013, the VA audiologist reviewed the record and clearly determined that bilateral hearing loss was less likely than not related to service given the lack of in-service symptomatology and no evidence of treatment for so many years after discharge from active duty.  He also found that current hearing loss was more likely related to the Veteran's occupational and recreational pursuits after service.  The rationale for this opinion is clearly delineated and was supported by recognized clinical and institutional authority.  This conclusion constitutes highly probative negative evidence against the claim.  There is no competent evidence to the contrary, to include the November 2014 audiology report submitted on the Veteran's behalf which found that a nexus between current hearing loss and service could not be established. 

The Board has carefully considered the appellant's lay statements and history as to his belief that bilateral hearing loss disability is related to service.  In this regard, the Board accepts the Veteran's statements and testimony that he had excessive noise exposure during active duty.  However, the probity of his assertions is militated by no evidence of treatment for hearing complaints for almost a half century following discharge from service and no complaint at that time of any long-term hearing impairment.  The Board points out that nothing in the post service record suggests bilateral hearing loss deriving from service except for the Veteran's own statements to this effect.  In this regard, the VA examiner in April 2013 provided well-reasoned rationale for why hearing loss was not related to service, as recited above.  The Board concludes that the findings and observations of the skilled VA clinical professional are more probative in this instance.  Given the foregoing, the Board finds that the preponderance of the evidence is against the claim.  Hence, entitlement to service connection for a bilateral hearing loss is denied. 

2.  Entitlement to service connection for bilateral ankle disability.

The Veteran's service treatment records, including the December 1954 discharge examination report, do not refer to any complaints or findings with respect to either ankle.  Post service, D. L. Trenner D.P.M., noted in March 2000 that the appellant presented to the clinic with chief complaints of right and left ankle pain.  The appellant related that he had had a left ankle problem for seven years and had had right ankle pain for multiple years.  A history of a fractured left ankle was noted.  An X-ray was taken of the left ankle and was determined to not be significant except for evidence of an old ankle fracture.  

The Board has carefully reviewed the evidence but finds that the preponderance of the evidence is against service connection for bilateral ankle disability.  Service treatment records are completely silent for any ankle complaint or finding, to include on service separation examinations in 1954.  As well, there is no documentation showing treatment for any ankle symptoms immediately after discharge from active duty.  The evidence first reflects treatment for ankle symptomatology in 2000, although it was noted at that time that the appellant had sustained a left ankle fracture some seven years before and had had a right ankle disorder of multiple years' duration.  In any event, any disability of the left and right ankles appears to have manifested many years after discharge from service in 1954.  In view of such, the Board finds that even if the Veteran had right and left ankle symptomatology in service as reported, it did not result in a chronic disorder and continuity of symptomatology is not demonstrated.  See 38 C.F.R. § 3.303.  The most probative evidence in the record does not show other than that bilateral ankle disability developed many years after discharge from active duty. 

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  In this regard, the amount of time that has elapsed between military service and the first post-service evidence of complaint or treatment for the ankles may be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In considering the lay and clinical history as reported above, the evidence shows no documentation of an in-service ankle injury and no evidence of treatment for the ankles for many years after discharge from service.  As such, the Board concludes that there is no reliable and probative evidence that bilateral ankle disability is related to service or to any incident therein.  

The Veteran also contends that bilateral ankle disability is etiologically related to exposure to ionizing radiation during active duty.  Service personnel records reflect that he was a member of a garrison force transferred to Eniwetok Atoll in October 1951.  As indicated above, VA regulations provide for presumptive service connection for certain diseases based on exposure to ionizing radiation for those veterans exposed to nuclear testing activities as the Veteran is shown to have been. See 38 C.F.R. § 3.309(d).  The Board points out, however, that although the appellant meets the criteria for a "radiation-exposed veteran" the ankle disability for which service connection is sought is not among the "radiogenic diseases" recognized by VA under either 38 U.S.C.A. § 1112(a)(2) or 38 C.F.R. § 3.309(d)(2) as result of such exposure.  Accordingly, service connection for bilateral ankle disability may not be presumed under those provisions.  Moreover, there is no medical evidence of record directly ascribing bilateral ankle disability to service or to any exposure to ionizing radiation. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under the circumstances, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for left and right ankle disorders is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

3.  Entitlement to service connection for a disability manifested by neck pain.

The Veteran's service treatment records reflect no complaints or findings pertaining to neck pain or disability.  Post service, private records show that he was seen in January 2012 for wrist pain where it was recorded that he had full range of motion of the cervical spine.  In May 2012, the appellant complained of neck pain primarily involving the trapezius muscle.  It was noted that there had been no acute injury or trauma.  Trapezius muscle tenderness was elicited.  No subsequent clinical records refer to neck symptoms.  

The Board has carefully reviewed the evidence and has considered that the appellant is competent to report neck symptoms. See Layno v. Brown, 6 Vet.App. 465 (1994).  The Board points out, however, that neither the Veteran nor the clinical evidence identifies any acceptable evidence, medical or otherwise, that tends to show current disease or disability of the neck.  The record indicates that he has only received treatment for vague complaints in this regard and that no pertinent diagnosis is demonstrated.  

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Additionally, the Federal Circuit has determined that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F. 3d 1356 (2001).  In this regard, the Board observes that no identifiable pathology (injury or disease) of the neck has been demonstrated since the inception of the claim to show that the appellant has a disability in this regard or for which service connection may be granted.  

Additionally, as the record does not contain any evidence of a current neck disorder diagnosis, it is unnecessary to discuss whether a neck disability is related to exposure to ionizing radiation. 

Therefore, the preponderance of the evidence is against the claim of entitlement to service connection for neck pain.  There is no doubt to be resolved in the Veteran's favor and the benefit sought is denied. 38 U.S.C.A. § 5107(b).

4.  Entitlement to service connection for skin cancer.

The Board has carefully reviewed the record but finds that service connection for skin cancer is not warranted.  Service treatment records record no sign or symptoms of a skin disability, including cancer.  Post service private outpatient records reflect no evidence of treatment for skin cancer or any diagnosis in this regard. 

The Board must point out that a key element in establishing service connection is showing that the Veteran currently has a diagnosis of the disability for which service connection is sought. See 38 C.F.R. § 3.304.  Although the appellant has presented a claim, there is no diagnosis of any skin cancer in the record except by his own report.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. 38 C.F.R. § 3.304.  In this respect, a medical professional has the greater skill.  The Veteran's account that he has skin cancer, due to service or ionizing radiation is not competent evidence to establish a lay nexus to service. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331.

Additionally, the record does not contain any evidence of skin cancer.  Hence, it is unnecessary to discuss whether skin cancer is related to exposure to ionizing radiation.

As such, the Board concludes that there is no competent and/or probative evidence showing that the Veteran has skin cancer.  In the absence of a diagnosis of current disability, there can be no valid claim in this regard. See Brammer, supra.  Hence, the preponderance of the evidence is against the claim and service connection for skin cancer is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

Service connection for skin cancer is denied.

Service connection for a disability manifested by neck pain is denied.

Service connection for bilateral ankle disability is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


